UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 03-1016



LEROY M. THURSTON, JR.,

                                            Plaintiff - Appellant,

          versus


STEVE SEAY; AMERICAN GENERAL FINANCE COMPANY,

                                           Defendants - Appellees.




                            No. 03-1017



LEROY M. THURSTON, JR.,

                                            Plaintiff - Appellant,

          versus


HERBERT BESKINS,

                                             Defendant - Appellee.
                              No. 03-1018



LEROY M. THURSTON, JR.,

                                              Plaintiff - Appellant,

          versus


CATHY COLLINS; CENTRAL VIRGINIAN NEWSPAPER,

                                            Defendants - Appellees.



Appeals from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (CA-02-7-3, CA-02-6-3, CA-02-5-3)


Submitted:   March 24, 2003                 Decided:   April 3, 2003


Before LUTTIG, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leroy M. Thurston, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                   2
PER CURIAM:

     Leroy M. Thurston, Jr. appeals the district court’s orders

denying his applications to proceed in forma pauperis in each of

his civil actions.      Thurston fails to establish the district court

erred   in    denying   him   leave   to    proceed   in   forma   pauperis.

Accordingly, we deny leave to proceed in forma pauperis on appeal,

and dismiss these appeals.       See Thurston v. Seay, No. CA-02-7-3;

Thurston v. Beskins, No. CA-02-6-3; Thurston v. Collins, No. CA-02-

5-3 (W.D. Va. Dec. 3, 2002).              We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                   DISMISSED




                                      3